                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-61986-CIV-COHN/SELTZER

JAIME MACALPINE, on behalfr of herself and
all others similarly situated,

       Plaintiffs,

vs.

CRA SOLUTIONS, INC.,
a Florida Profit Corporation,

     Defendant.
________________________________/

                                         ORDER

       THIS CAUSE has come before the Court upon Defendant’s Motion to Compel

Production of Documents [DE 38]. Subsequent to the filing of the Motion to Compel,

counsel for the parties met and substantially narrowed the issues for the Court’s

consideration. The parties filed a joint statement outlining the remaining discovery issues

[DE 47]. The Court has reviewed the Motion to Compel, Plaintiffs’ response thereto, and

the parties’ joint statement and, being otherwise fully informed, it is hereby

       ORDERED AND ADJUDGED that Defendant’s Motion to Compel Production of

Documents [DE 38] is GRANTED IN PART AND DENIED IN PART as follows:

       1.      For Plaintiff Janelle Mack, the Motion to Compel is GRANTED as to Request

               No. 13 and 15. Mack has agreed to obtain responsive documents from her

               accountant and other entities. Any responsive documents shall be obtained

               and produced by January 9, 2019.
      2.    For Plaintiff Kimberlee Ruszkiewicz, the Motion to Compel is DENIED as to

            Request No. 13. Information about rental income earned is not relevant to

            any of the claims or defenses in this case and is, therefore, not discoverable.

      3.    For Plaintiff Jaime MacAlpine, the Motion to Compel is GRANTED as to self-

            employment taxes paid by Jaime MacAlpine. This information is relevant to

            the claims and defenses in this matter, specifically whether MacAlpine

            worked for Defendant as an employee or independent contractor. Self-

            employment taxes paid by MacAlpine’s husband are not relevant.

            Responsive documents shall be produced by January 9, 2019.

      4.    The remainder of Defendant’s Motion to Compel is DENIED AS MOOT.

      5.    Except as otherwise stated in this Order, the District Court’s discovery

            deadline remains in effect.

      DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 3rd day of

January 2019.




Copies furnished counsel via CM/ECF




                                           2
